Citation Nr: 0909038	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp 2008).

The Veteran served on active duty from September 1944 to July 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  


FINDINGS OF FACT

1.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, in August 2004.  This decision is final.  
Pertinent history was reviewed.  In the past it had been held 
there was no psychiatric disorder shown in service, or shown 
to be related thereto.  Combat stressors were not verified.  
Notice was provided and there was no completed appeal.

2.  No competent medical evidence establishing a relationship 
between any current acquired psychiatric disorder, to include 
PTSD, and the Veteran's active military service has been 
received since the August 2004 RO decision.  

3.  Evidence received subsequent to the August 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for an 
acquired psychiatric disorder, to include PTSD, and is 
cumulative or redundant in nature.  

4.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a left hip disorder in August 
2004.  This decision is final.  History was recounted in the 
rating action.  No hip disorder had been shown in service, 
and no new and material evidence had been provided since 
original denials.  There was notice and no appeal completed.

5.  No competent medical evidence establishing a relationship 
between any current left hip disorder and the Veteran's 
active military service has been received since the August 
2004 RO decision.  

6.  Evidence received subsequent to the August 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a left hip 
disorder and is cumulative or redundant in nature.  

7.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a left leg disorder in August 
2004.  This decision is final.  Historically it was noted 
that there was no evidence of a chronic leg disorder in 
service or otherwise related to service.  Notice was provided 
and there was no completed appeal.

8.  No competent medical evidence establishing a relationship 
between any current left leg disorder and the Veteran's 
active military service has been received since the August 
2004 RO decision.  

9.  Evidence received subsequent to the August 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a left 
disorder and is cumulative or redundant in nature.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).  

3.  The August 2004 rating decision which denied a claim for 
service connection for a left hip disorder is final.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

4.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a left hip 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).  

5.  The August 2004 rating decision which denied a claim for 
service connection for a left leg disorder is final.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

6.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a left leg 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO dated in November 2005 and April 2006 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the April 2006 
letter mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the November 2005 and April 2006 letters mentioned 
above.  

New and Material

A review of the record reflects that the Veteran's claims of 
service connection for an acquired psychiatric disorder and a 
left hip and left leg disorder were initially denied by the 
RO in February 1977 and then in September 1977.  The Board 
confirmed these denials in a September 1978 decision and then 
again in August 1982.  In these Board decisions, it was 
determined that new and material evidence had not been 
received to reopen the previously denied claims.  It is noted 
that the Veteran's claim for a psychiatric disorder was 
initially denied based on the fact that no psychiatric 
disorder was noted during service or for many years 
thereafter.  His claim for a left hip disorder was initially 
denied because no left hip disorder was manifested during his 
period of active duty.  His claim for a left leg disorder was 
initially denied because although he was seen during service 
for left leg complaints, this symptomatology was acute and 
transitory in nature with no residual disability found at 
time of separation examination.  

The current claims ensued following an August 2004 RO 
determination that new and material evidence had not been 
received to reopen the claims on appeal.  The RO specifically 
noted that lay statements submitted in support of his claim 
for service connection for the claims on appeal had 
previously been considered and were not considered new and 
material evidence.  As to his claim for PTSD, evidence added 
to the file since the Board denial in 1982 included service 
personnel records and post service treatment records.  It was 
specifically noted that verifiable stressors to justify a 
diagnosis of PTSD (which was now included in the record) were 
not reflected in the evidence.  The Veteran was not shown to 
have been engaged in combat during service and his personnel 
records showed that he was a cook without awards or medals 
that reflected participation in any military campaigns.  The 
Veteran's claims for service connection for left hip and left 
leg disorder were also not reopened in that the evidence 
added to the record since the 1982 denial only showed post 
service treatment for various disorders.  This evidence did 
not reflect a left hip or left leg disorder of service 
origin.  

The Veteran was notified of the August 2004 decision that 
same month.  He was provided with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the Veteran filed his claim seeking to reopen in February 
2006, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the RO did not reopen the Veteran's claims for service 
connection for an acquired psychiatric disorder or for left 
hip or left leg disorders in August 2004.  The Board agrees 
with that determination as discussed in the Analysis that 
follows.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the Veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002).  When an appellant is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The evidence considered at the time of the most recent 
denials of the Veteran's claims in August 2004 included his 
service personnel and service treatment records, post service 
private and VA treatment records, numerous lay statements 
submitted in support of his psychiatric claim, and testimony 
and statements as provided by the Veteran and his 
representative.  

Based on the grounds stated for the most recent denials to 
reopen his claims for service connection in the 2004 rating 
decision, new and material evidence would consist of evidence 
of a chronic psychiatric disorder, to include PTSD, and 
evidence linking such disability to active service such as 
verifiable stressors or evidence that he was engaged in 
combat.  Similarly, new and material evidence as to the 
claims of service connection for left hip and left leg 
conditions, would consist of evidence of chronic disorders of 
the left hip and left leg and evidence linking such 
disability to active service.

The evidence associated with the claims file since the most 
recent final denial of the claim in August 2004 includes 
additional statements by the Veteran in support of his 
claims.  In these statements, he reiterates the contention 
that service connection is warranted for a chronic acquired 
psychiatric disorder, to include PTSD, and for disorders of 
the left hip and left leg in that that these conditions are 
of service origin.  His statements, however, are not 
considered new or material as this contention was considered 
at the time of the most recent final denial of the claim in 
August 2004.  

Documents added to the claims file since 2004 include copies 
of treatment records already in the claims file at the time 
of the previous denial.  Such records are not considered new 
as they were considered by the RO in 2004.  However, 
additional treatment records not already of record, to 
include additional VA treatment records dated through 2007 
are considered new in that they were not considered by the RO 
in the 2004 denial.  Also new to the claims file is a PTSD 
questionnaire reply received in March 2007, and a Memorandum 
of lack of information dated in May 2007.  Also added is a 
service personnel record (DD 215) showing that the Veteran 
was awarded the European-African-Middle Eastern Campaign 
Medal with 1 Bronze Service Star during service.  

The treatment records added to the record not previously 
considered reflect treatment for numerous disabilities to 
include the Veteran's psychiatric condition.  While these 
documents were not previously of record and may be considered 
new, they are not material to the issue at hand.  They are 
cumulative of prior records which reflect that the Veteran 
was not shown to have a chronic acquired psychiatric, to 
include PTSD, during service or for many years thereafter.  
As to the diagnosis of PTSD, verifiable stressors to justify 
such a diagnosis were not record in 2004 and additional 
records do not change this fact.  Specifically, the evidence 
of record in 2004 did not reflect that the Veteran was 
engaged in combat, and it is pointed out that while the 
recently submitted DD 215 shows that he was the recipient of 
the European-African-Middle Eastern Campaign Medal, such is 
not recognized as a medal where receipt automatically 
establishes evidence of exposure to combat-related stressors.  
Thus, this evidence is not relevant or probative and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, and the claim is not reopened.  The claims file 
is still absent evidence linking post service diagnosis of a 
chronic psychiatric disability to active service; similarly, 
the claims file is still absent evidence of verifiable 
stressors to support a diagnosis of PTSD.  

As to the Veteran's claims of service connection for left hip 
and left leg disorders, the treatment records added to the 
record not previously considered reflect treatment for 
numerous disabilities with occasional vague complaints 
associated with the left lower extremity.  For example, leg 
swelling/edema was reported in 2006, when the Veteran was 
being seen for complaints, to include hyperlipidemia and his 
chronic heart disease.  While these documents were not 
previously of record and may be considered new, they are not 
material to the issues at hand.  They are cumulative of prior 
records which reflect that the Veteran was not shown to have 
a chronic left hip or left leg disorder during service or for 
many years thereafter.  


ORDER

New and material evidence not having been received, the 
reopening of the claim for service connection for a chronic 
acquired psychiatric disorder, to include PTSD, is denied.  

New and material evidence not having been received, the 
reopening of the claim for service connection for a left hip 
disorder is denied.  

New and material evidence not having been received, the 
reopening of the claim for service connection for a left leg 
disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


